 

 

 

 

 

 

 

 

 

 

 

 

:-ust._sDNY
DOCUMENT
ELECTRONI_CALLY FILED
UNITED STATES DISTRICT COURT DOC #._
SOUTHERN DISTRICT OF NEW YORK _ '_“__“_*_TII;*_;”_
DATE FILE:D.~ - g l / ii ‘
TOMMIE CROSBY, '
Plaintiff, 18-CV-9470 (JGK)
- against - MEMDRANDUM OPINION
AND ORDER

KEVIN PETERMANN ET AL.

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court received the plaintiff's letter (Docket No. 14)
in which the plaintiff indicates that the U.S. Marshals were not
able to locate the following defendants for service: G. Ripich,
Kevin Petermann, and Christopher LaRosa. After the plaintiff
filed his letter, the defendants filed a letter (Docket No. 16},
informing the Court of the addresses for Kevin Petermann and
Christopher LaRosa.

By Order dated November 9, 2018, the Court granted the
plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis (“IFP”). Because the plaintiff has been

 

granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See
Walker v. Schult, Tl? F.3d 119, 123 n.6 (2d Cir. 2013); Fed. R.

Civ. P. 4(c)(3) (the Court must order the Marshals Service to

effect service if the plaintiff is authorized to proceed IFP).

 

To allow the plaintiff to effect service on defendants
Kevin Petermann and Christopher LaRosa through the U.S. Marshals
Service, the Clerk of Court is instructed to fill out a U.S.
Marshals Service Process Receipt and Return form (“USM-285
form”) for both of these defendants. The Clerk of Court is
further instructed to issue a summons and deliver to the
Marshals Service all of the paperwork necessary for the Marshals
Service to effect service upon these defendants.

In his letter (Docket No. 14), the plaintiff indicated that
the Marshals were unable to locate defendant G. Ripich. Under

Valentin v. Dinkins, a pro se litigant is entitled to assistance

 

from the district court in identifying a defendant. 121 F.3d 72,
76 (2d Cir. 1997). In his complaint, the plaintiff supplies
sufficient information to permit the New York State Department
of Corrections and Community Supervision (DOCCS) to identify
defendant G. Ripich. lt is therefore ordered that the New York
State Attorney General's Office, which is the attorney for and
agent of the DOCCS, must ascertain the identity of G. Ripich and
an address where G. Ripich may be served. The Attorney General
must provide this information to the plaintiff and the Court
within sixty days of the date of this order.

The plaintiff must notify the Court in writing if his
address changes, and the Court may dismiss the action if the

plaintiff fails to do so.

 

The Clerk of Court is directed to mail a copy of this order

to the plaintiff, together with an information package.

@/'/é/Qa

John G. Koeltl‘
United States District Judge

SO ORDERED.

Dated: New York, New York
January 5, 2019

 

 

DEFENDANTS AND SERVICE ADDRESSES

Kevin Petermann, M.D.
United Vein Centers
3657 Madaca Lane
Tampa, FL 33618

Christopher LaRosa, PA

c/o Gwendolyn Renee Tarver
PAGNY-Correctional Health Services
49~0§ 19th Avenue, lst Floor
Astoria, NY 11105

 

 

